             Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 1 of 9




                             AFFIDAVIT OF BRUCE A. SWEET

        I, Bruce A. Sweet, United States Postal Inspector, being duly sworn, state the following:

        1.      I have been employed as a Postal Inspector by the United States Postal Inspection

Service (“USPIS”) since January 2006. I was assigned to the Prohibited Mail Narcotics Team in

Philadelphia, Pennsylvania for approximately two years, and I have been assigned to the

Prohibited Mail Narcotics/Miscellaneous Crimes Team in Manchester, New Hampshire since

December 2012. On these teams, I have been responsible for conducting investigations

involving the transportation of controlled substances or proceeds/payments for controlled

substances through the United States Postal Service (“USPS”). I have intercepted hundreds of

USPS Priority Mail Express or Priority Mail parcels which were found to have contained

controlled substances or the proceeds from the sales of controlled substances through the United

States Mail.

        2.      I have received extensive training in criminal investigations procedures and

criminal law, and I have assisted senior postal inspectors and other law enforcement agents in

numerous criminal investigations and in the execution of search warrants. I have received

training from the USPIS in the investigation of controlled substances and proceeds/payments for

controlled substances being transported through the United States mail. I have also received asset

forfeiture training and have consulted with senior postal inspectors and asset forfeiture

specialists.

        3.      This affidavit is made in support of an application for a search warrant for a USPS

Priority Mail Package bearing tracking number 9405536897846643116298, hereafter the

“SUBJECT PACKAGE.” The SUBJECT PACKAGE is a tan padded envelope measuring

approximately 9.5 inches long, 8 inches wide, and approximately 1.5 inches thick. The
            Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 2 of 9




SUBJECT PACKAGE weighs approximately 5.616 ounces. The SUBJECT PACKAGE bears a

typed “Easypost” printed mailing label and is addressed to “ALAN GROGG 6 BAKER ST APT

A HUDSON NH 03051-3652.” The SUBJECT PACKAGE bears a return address of “JOHNNY

GONZALES 24021 SYLVAN ST WOODLAND HILLS CA 91367-1248.” A full description of

the SUBJECT PACKAGE is attached hereto as Attachment A to this affidavit, which is

incorporated herein by reference. The SUBJECT PACKAGE is currently in the possession of

the USPIS, located at 955 Goffs Falls Rd. Manchester, NH 03103.

       4.      For the reasons set forth in this affidavit, I submit that probable cause exists to

believe that the SUBJECT PACKAGE contains evidence of the following offenses: (a)

distribution of controlled substances, in violation of Title 21, United States Code, Section

841(a)(1); (b) use of a communications facility in the commission of narcotics trafficking

offenses, in violation of Title 21, United States Code, Section 843(b); and (c) conspiracy to

possess with intent to distribute and distribution of controlled substances, in violation of Title 21,

United States Code, Section 846.

       5.      Since this affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me concerning this investigation. I

have not set forth all of my knowledge about this matter.




                                                  2
             Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 3 of 9




   I.        GENERAL BACKGROUND CONCERNING THE SHIPMENT OF DRUGS
             AND DRUG SALE PROCEEDS THROUGH THE UNITED STATES MAILS

        6.      Experience and drug trafficking intelligence information gathered by the USPIS

have demonstrated that USPS Priority Mail Express and Priority Mail are frequently used by

drug traffickers for shipping drugs and drug proceeds. Use of Priority Mail Express and Priority

Mail are favored because of the speed, reliability, free telephone and Internet package tracking

service, as well as the perceived minimal chance of detection. Priority Mail Express was

originally intended for urgent, business-to-business, correspondence. However, based on USPIS

intelligence and my personal experience with numerous prior packages that were found to

contain contraband, packages containing contraband are usually sent from one individual to

another individual.

        7.      In an effort to combat the flow of controlled substances through the United States

mails, interdiction programs have been established in cities throughout the United States by the

USPIS. These cities have been identified as known sources of controlled substances. The

USPIS conducted an analysis of prior packages which were found to contain drugs and drug

proceeds. The analysis of prior packages that were found to contain drugs or drug proceeds

indicated that these packages are usually sent from an individual to an individual. This analysis

has established a series of package characteristics which, when a package is found with a

combination of the characteristics described below, have shown high probability that the package

will contain a controlled substance or the proceeds of controlled substance sales. These

characteristics include the following: (1) the package was mailed from, or addressed to, a

narcotics source city or state and (2) the package has a fictitious return/sender address or name.

        8.      Based on my training and experience and USPIS intelligence, the characteristics

in paragraphs six and seven are indicative of packages sent either by Priority Mail Express or

                                                 3
             Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 4 of 9




Priority Mail that have been found to contain illegal controlled substances or the proceeds from

the sales of controlled substances.

       II.      INVESTIGATION TO DATE


       9.       On Wednesday, January 9, 2019, Postal Inspectors in New Hampshire identified a

suspicious Priority Mail package (SUBJECT PACKAGE) coming to New Hampshire. On

Thursday, January 10, 2019, Postal Inspectors were able to physically locate and take custody of

the package.


       10.      The address as written on the SUBJECT PACKAGE, 6 Baker St. Apt A, Hudson,

NH 03051-3652 is a valid address. The name listed on the SUBJECT PACKAGE, Alan Grogg,

does appear to be a resident of the address. I recognized this name and address because the

Nashua, New Hampshire Police Department informed me that they had used a confidential

informant to conduct a controlled purchase of suspected methamphetamine from Grogg and

followed Grogg back to 6 Baker Street after the purchase.


       11.      Postal Inspectors also verified the return address on the SUBJECT PACKAGE,

24021 Sylvan St., Woodland Hills, CA 91367-1248, and it was determined the address is a valid

address. Postal Inspectors further inquired with US Postal Service employees in Woodland Hills,

CA and it was determined the name on the SUBJECT PACKAGE, Johnny Gonzales, does not

receive mail at that address.


       12.      The SUBJECT PACKAGE was mailed from West Hills, CA (91307) on

January 8, 2019. The postage of $6.70 was paid for the SUBJECT PACKAGE. I know based on




                                                4
          Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 5 of 9




my training and experience that California is a source area for controlled substances – more

particularly, for methamphetamines.

       13.     Based upon the USPIS analysis described above and my own training and

experience, I know that when a package such as the SUBJECT PACKAGE (i) is lacking material

information and/or bears apparently fictitious information pertaining to the sender’s or

recipient’s name(s) and/or address(es) and (ii) was sent from a known source area for illegal

controlled substances there is a very high probability that the package contains controlled

substances or the proceeds from the sale of controlled substances.

       III.    CANINE POSITIVE RESPONSE TO PACKAGE

       14.     On January 14, 2019, I contacted Trooper Stefan Czyzowski of the New

Hampshire State Police and requested that he and his narcotic-trained K-9 “Grom” review the

SUBJECT PACKAGE for the scent of controlled substances. I arranged to meet Trooper

Czyzowski at the U.S. Postal Inspection Service’s office at the Manchester, NH Processing and

Distribution Center (P&DC). Trooper Czyzowski arrived at the P&DC with Grom in order to

review the SUBJECT PACKAGE. Trooper Czyzowski advised me that Grom is a Yellow Lab.

Trooper Czyzowski informed me that he uses Grom in the detection of controlled substances in

different situations, including within sealed packages shipped through the United States mail and

other courier services. Trooper Czyzowski further informed me that he and Grom successfully

completed the New England State Police Administrator’s Conference canine certification process

and that their certification is current. The certification process involves a comprehensive test

designed to measure the ability of the dog and the handler in searching for and indicating the

presence of narcotics. This certification is administered in different environments with a variety

of distractions and is designed to duplicate actual field conditions that may be encountered by the

                                                 5
          Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 6 of 9




canine team. Trooper Czyzowski advised me Grom was certified in the detection of odors of

cocaine and its derivatives, heroin and its derivatives, and methamphetamines and its derivatives.

       15.     The SUBJECT PACKAGE was placed inside the U.S. Postal Inspection Service’s

office at the Manchester P&DC in an area known not to have been previously contaminated by a

narcotic odor. Trooper Czyzowski had Grom search the area on a leash. Trooper Czyzowski

advised that upon arriving at the SUBJECT PACKAGE, Grom alerted in a positive manner,

indicating the presence of narcotic odors. No further indications were observed in the search

area. Based on my training and experience, I know that a positive alert means that the SUBJECT

PACKAGE may contain narcotics or that the SUBJECT PACKAGE recently had been in close

proximity to narcotics.

       16.     Based on my training and experience, I know that in addition to narcotics,

packages such as the SUBJECT PACKAGE often contain other indicia of narcotics trafficking

such as bulk currency, money orders, records or “ledgers” relating to the controlled substances

and/or records or other documents relating to the identity of the individual(s) who shipped the

package(s) or the intended recipient(s) of such packages.

       IV.     CONCLUSION

       17.     Based on these facts described above, I believe that there is probable cause to

believe that the SUBJECT PACKAGE described above contains controlled substances, cash,

money orders, or other documents relevant to drug trafficking in violation of Title 21, United

States Code, Sections 841(a)(1) (possession with intent to distribute and distribution of

controlled substances), 843(b) (use of a communication facility in the commission of a controlled

substances trafficking offense), and 846 (conspiracy to possess with intent to distribute and

distribution of controlled substances). Accordingly, I respectfully request that this Court issue a

                                                 6
         Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 7 of 9




search warrant authorizing the search of the SUBJECT PACKAGE for the items described in

Attachment B.



                                         /s/ Bruce A. Sweet
                                         BRUCE A. SWEET
                                         United States Postal Inspector
Subscribed and Sworn to before me
On this 15th day of January, 2019.

___________________________
HON. ANDREA K. JOHNSTONE
United States Magistrate Judge




                                            7
          Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 8 of 9




                                     ATTACHMENT A

                           (Description of Property to be Searched)



SUBJECT PACKAGE: A USPS Priority Mail Package bearing tracking number

9405536897846643116298. The SUBJECT PACKAGE is a tan padded envelope measuring

approximately 9.5 inches long, 8 inches wide, and approximately 1.5 inches thick. The

SUBJECT PACKAGE weighs approximately 5.616 ounces. The SUBJECT PACKAGE bears a

typed “Easypost” printed mailing label and is addressed to “ALAN GROGG 6 BAKER ST APT

A HUDSON NH 03051-3652.” The SUBJECT PACKAGE bears a return address of “JOHNNY

GONZALES 24021 SYLVAN ST WOODLAND HILLS CA 91367-1248.” The SUBJECT

PACKAGE is currently in the possession of the USPIS, located at 955 Goffs Falls Rd.

Manchester, NH 03103.




                                               8
          Case 1:19-mj-00005-AJ Document 1-1 Filed 01/15/19 Page 9 of 9




                                       ATTACHMENT B

       Items, documents, records, files, and other information that constitutes evidence, fruits,

and/or other instrumentalities of violations of Title 21, United States Code, Sections 841(a)(1),

843(b), and 846, including controlled substances, money, records relating to controlled

substances and/or money, and/or records relating to the identity of the individual who shipped

the package or the intended recipient of the package.




                                                 9
